DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (see MPEP 2173.05(s) Reference to Figures or Tables). 
For the purposes of examination, the parenthetical number references within the claims are interpreted as simply part of the identifier/name without further significance.

Both Claim 1, as amended, and (New) Claim 14 recite the term “then:” 
detecting (S10) a future movement path of the mobile device (200) then; 

The Examiner notes that lacking an explicit definition to the contrary, “then” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., “after that; next; afterward.” (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims). In context, a colon (“:”) would appear to be the correct punctuation immediately following the term “then” in order to introduce a list of subsequent/following actions (i.e., claim elements).

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 4 (Currently Amended) Method according to claim 1, 

… route planning module (230) that ascertains the future movement path of the mobile device (200) …

Claim 17 (New) Method according to claim 14, 
…  route planning module that ascertains the future movement path of the mobile device …

Claim 18 (New) Method according to claim 17, 
… route planning module reroutes the future movement path …

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 9, 10, and 14 - 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0228053 to ZHOU et al. (hereinafter “ZHOU”).

Regarding Claim 1 (Original), ZHOU discloses method for controlling a data transfer for a mobile device (200) (a method for generating a route considering signal strength of the mobile terminal … The method includes determining a start location and an end location of the route, determining whether the signal strength is a constraint in determination of the route, and if the signal strength is a constraint in determination of the route, generating the route considering at least one of a measured signal strength and an expected signal strength. [¶ 0010]), wherein the method comprises: 
detecting (S10) a future movement path of the mobile device (200) then (In step 330, the mobile terminal loads a route planning application for planning (e.g., calculating) a route. For example, the route planning application may provide a user with directions from a start location (e.g., a current location) to a desired end location. The route planning application may provide text-based directions, generate visual directions (e.g., provide a map), provide Global Positioning System (GPS) based directions so as to provide contemporaneous directions, and the like. [¶ 0047] … In step 340, the mobile terminal determines a start location and an end location with which the route planning application generates directions. As an example, the route planning application may query the user to input at least one of a start location and an end location. As another example, the route planning application may also receive at least one of the start location and the end location from a GPS unit. [¶ 0048] … In step 350, the mobile terminal (e.g., the route planning application) determines whether signal strength is a constraint in determining a route. [¶ 0049] … In step 360, the route planning application determines a route from a start location (e.g., a current location) to an end location. [¶ 0052]. The Examiner notes that while it is unclear how a future event can be “detected” per se, a future movement path can be e.g., planned, anticipated, or predicted): 
ascertaining (S20) at least one parameter for a data transfer connection (255) along the future movement path of the mobile device (200) (The route planning application considers signal strength of the mobile terminal in determining the route such that the planned route minimizes (or reduces) the portions of the route over which the signal strength of the mobile terminal is lower (or expected to be lower) than a predefined signal strength threshold. As an example, the route planning application may consider signal strength using at least one of the measured signal strength and a predefined signal strength from a predefined signal mapping. … The route planning application may also generate a route and identify the signal strength (or expected signal strength) over various portions (segments) of the generated route. [¶ 0052] … the mobile terminal 400 may be configured to generate a route using the signal strength as a constraint in the determination of the route. The mobile terminal 400 determines a route from a start location (e.g., a current location) to an end location. The mobile terminal 400 considers signal strength of the mobile terminal 400 in determining the route. [¶ 0062]): 
creating (S30) a parameter profile for each of the at least one parameter, 
wherein the parameter profile comprises a plurality of future parameter values as 
a function of a position along the future movement path and/or depending on a future point in time (the predefined signal mapping may include a mapping of known or expected signal strengths to a geographical … the route planning application may generate a route and identify portions of the generated route over which the signal strength is lower (or expected to be lower) than a predefined signal strength threshold. The route planning application may also generate a route and identify the signal strength (or expected signal strength) over various portions (segments) of the generated route. [¶ 0052]); 
triggering (S40) an event as a function of the parameter profile (The alert 750 may inform the user that the mobile terminal 700 is approaching the zone 740 in which the signal strength is less than the predefined threshold. [¶ 0078] … the alert 750 may allow selection from various actions which the mobile terminal 700 should perform before the mobile terminal 700 enters the zone 740. [¶ 0079] … The options window 770 may display a list of options of actions which the mobile terminal 700 may take before entering the zone 740 … the options window 770 may display a list of options of actions that includes making an emergency call 780A, transmitting draft communications 780B (e.g., texts, emails, and the like), inform upcoming calendar attendees 780C of the possibility that the mobile terminal 700 will be without service while the mobile terminal 700 is within the zone 740, informing a contact 780D … and performing a transmission to an external web application (e.g., transmitting to a social networking website of a status update, and the like). [¶ 0080])

Regarding Claim 2 (Currently Amended), ZHOU discloses method according to claim 1. 
WILBER further discloses further comprising: 
verifying (S35) whether one of the plurality of future parameter values in the parameter profile is below a threshold value, 
wherein the triggering of the event takes place: 
at a point in time when the mobile device (200) reaches a position along the future movement path associated with the future parameter value lying below the threshold value, and/or prior to the future point in time associated with the future parameter value below the threshold value (the predefined signal mapping may include a mapping of known or expected signal strengths to a geographical … the route planning application may generate a route and identify portions of the generated route over which the signal strength is lower (or expected to be lower) than a predefined signal strength threshold. The route planning application may also generate a route and identify the signal strength (or expected signal strength) over various portions (segments) of the generated route. [¶ 0052] … when the mobile terminal 700 enters a zone 740 in which the signal strength is less than the predefined threshold, mobile terminal 700 displays an alert 750 on the screen 710. … the alert 750 may be displayed when the mobile terminal 700 is approaching a zone 740 in which the signal strength is less than the predefined threshold (e.g., when the mobile terminal 700 is within a predefined distance from the zone 740). [0077])

Regarding Claim 3 (Previously Presented), ZHOU discloses method according to claim 1. 
ZHOU further discloses wherein the at least one parameter comprises 
a transmission standard, 
a maximum data transmission speed, 
a transmission quality, 
a signal strength, and/or 
costs of the data transfer connection (255).

(The route planning application may … identify the signal strength (or expected signal strength) over various portions (segments) of the generated route. [¶ 0052])

Regarding Claim 4 (Currently Amended), ZHOU discloses method according to claim 1.
ZHOU further discloses 
wherein the event comprises:
activating a data transfer (255) to or from the mobile device (200);
outputting a notification to a user of the mobile device (200);
sending a first message to a route planning module (230) that ascertains the future movement path of the mobile device (200);
sending a second message to a server (300), 
wherein the second message comprises at least part of the parameter profile;
activating a buffer storage (280) which is designed to temporarily store data to be sent by the mobile device (200); and/or 
sending a third message to a system service (270)

(The alert 750 may inform the user that the mobile terminal 700 is approaching the zone 740 in which the signal strength is less than the predefined threshold. [¶ 0078] … the alert 750 may allow selection from various actions which the mobile terminal 700 should perform before the mobile terminal 700 enters the zone 740. [¶ 0079] … The options window 770 may display a list of options of actions which the mobile terminal 700 may take before entering the zone 740 … the options window 770 may display a list of options of actions that includes making an emergency call 780A, transmitting draft communications 780B (e.g., texts, emails, and the like), inform upcoming calendar attendees 780C of the possibility that the mobile terminal 700 will be without service while the mobile terminal 700 is within the zone 740, informing a contact 780D … and performing a transmission to an external web application (e.g., transmitting to a social networking website of a status update, and the like). [¶ 0080]. The Examiner notes that: 1) it is interpreted that the event comprises at least one of the six options; and 2) consistent with e.g., ¶¶ 0049 and 0050 of the present published Specification, the route planning module is interpreted as a hardware/software/application/firmware component/element of the mobile device.)

Regarding Claim 5 (Currently Amended), ZHOU discloses method according to claim 4.
ZHOU further discloses: 
wherein the notification to the user comprises information for the user of the mobile device (200) about the future parameter values as a function of the future movement path and/or the time, and/or
wherein the notification to the user comprises information for the user of the mobile device (200) that, within a predetermined future portion of the future movement path and/or within a predetermined future time span, the future parameter values will be below a threshold value.

(The alert 750 may inform the user that the mobile terminal 700 is approaching the zone 740 in which the signal strength is less than the predefined threshold. [¶ 0078] … the alert 750 may allow selection from various actions which the mobile terminal 700 should perform before the mobile terminal 700 enters the zone 740. [¶ 0079] … The options window 770 may display a list of options of actions which the mobile terminal 700 may take before entering the zone 740 … the options window 770 may display a list of options of actions that includes making an emergency call 780A, transmitting draft communications 780B (e.g., texts, emails, and the like), inform upcoming calendar attendees 780C of the possibility that the mobile terminal 700 will be without service while the mobile terminal 700 is within the zone 740, informing a contact 780D … and performing a transmission to an external web application (e.g., transmitting to a social networking website of a status update, and the like). [¶ 0080])

Regarding Claim 6 (Original), ZHOU discloses method according to claim 5.
ZHOU further discloses: 
wherein the system service (270) comprises a service for 
telephony, 
mailbox, 
answering machine, 
calendar, 
e-mail, 
text messages, and/or 
social media.

(upon determining that the signal strength of the mobile terminal is low (e.g., lower than a predefined signal strength threshold), the mobile terminal alerts the user that the signal strength is low and queries the user whether the user wishes to take specific actions (e.g., before the signal strength is reduced to such an extent that the mobile terminal is able to perform communication with the network). For example, the mobile terminal may query the user whether to contact 911 for an emergency, whether to transmit a draft communication (e.g., email, Short Message Service (SMS) message, and/or the like), whether to transmit a communication to a specific contact so as to inform that contact that the user may be out of reach due to lack of service, whether to transmit a communication to a contact associated with an upcoming scheduled appointment (e.g., a calendar event) so as to inform that contact that the user may be out of reach due to lack of service, and the like. [¶ 0054])

Regarding Claim 9 (Currently Amended), ZHOU discloses method according to claim 1.
ZHOU further discloses:
wherein ascertaining at least one parameter for the data transfer connection (255) along the future movement path comprises obtaining (S25) extended map data (210), wherein the extended map data (210) contain 
location-related and/or 
time-related future parameter values for the at least one parameter 

(the route planning application determines a route from a start location … to an end location. … the route planning application may consider signal strength using at least one of the measured signal strength and a predefined signal strength from a predefined signal mapping. … the predefined signal mapping may include a mapping of known or expected signal strengths to a geographical. [¶ 0052])

Regarding Claim 10 (Previously Presented), the features of Claim 10 are essentially the same as Claim 1 with a ZHOU further disclosing a Mobile device (200) comprising: a data communication device (250) which is designed to carry out a data transfer (255) on the basis of at least one transmission standard; and a control unit (260) (Referring to FIG. 1, a mobile terminal communicates with a network … the mobile terminal may communicate with a cellular network via a base station. The mobile terminal may transmit and receive voice and/or data communications with the network. [¶ 0030] … a mobile terminal described herein may refer to mobile devices such as a cellular phone … and the like capable of wireless communication or network communication. [¶ 0082] … Referring to FIG. 4, the mobile terminal 400 includes a controller 410, a storage unit 420, a display unit 430, an input unit 440, and a communication unit 460. [¶ 0059]) which is designed to carry out the method according to claim 1. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 14 (New), the combination of ZHOU discloses method for controlling a data transfer for a mobile device (200) (a method for generating a route considering signal strength of the mobile terminal … The method includes determining a start location and an end location of the route, determining whether the signal strength is a constraint in determination of the route, and if the signal strength is a constraint in determination of the route, generating the route considering at least one of a measured signal strength and an expected signal strength. [¶ 0010]), wherein the method comprises: 
detecting (S10) a future movement path of the mobile device (200) then (In step 330, the mobile terminal loads a route planning application for planning (e.g., calculating) a route. For example, the route planning application may provide a user with directions from a start location (e.g., a current location) to a desired end location. The route planning application may provide text-based directions, generate visual directions (e.g., provide a map), provide Global Positioning System (GPS) based directions so as to provide contemporaneous directions, and the like. [¶ 0047] … In step 340, the mobile terminal determines a start location and an end location with which the route planning application generates directions. As an example, the route planning application may query the user to input at least one of a start location and an end location. As another example, the route planning application may also receive at least one of the start location and the end location from a GPS unit. [¶ 0048] … In step 350, the mobile terminal (e.g., the route planning application) determines whether signal strength is a constraint in determining a route. [¶ 0049] … In step 360, the route planning application determines a route from a start location (e.g., a current location) to an end location. [¶ 0052]. The Examiner notes that while it is unclear how a future event can be “detected” per se, a future movement path can be e.g., planned, anticipated, or predicted); 
ascertaining (S20) at least one parameter for a data transfer connection (255) along the future movement path of the mobile device (200) (The route planning application considers signal strength of the mobile terminal in determining the route such that the planned route minimizes (or reduces) the portions of the route over which the signal strength of the mobile terminal is lower (or expected to be lower) than a predefined signal strength threshold. As an example, the route planning application may consider signal strength using at least one of the measured signal strength and a predefined signal strength from a predefined signal mapping. … The route planning application may also generate a route and identify the signal strength (or expected signal strength) over various portions (segments) of the generated route. [¶ 0052] … the mobile terminal 400 may be configured to generate a route using the signal strength as a constraint in the determination of the route. The mobile terminal 400 determines a route from a start location (e.g., a current location) to an end location. The mobile terminal 400 considers signal strength of the mobile terminal 400 in determining the route. [¶ 0062]) by obtaining extended map data (210) containing location-related and/or time-related future parameter values for the at least one parameter;
creating (S30) a parameter profile for each of the at least one parameter based on the future parameter values as a function of a position along the future movement path and/or depending on a future point in time (the predefined signal mapping may include a mapping of known or expected signal strengths to a geographical … the route planning application may generate a route and identify portions of the generated route over which the signal strength is lower (or expected to be lower) than a predefined signal strength threshold. The route planning application may also generate a route and identify the signal strength (or expected signal strength) over various portions (segments) of the generated route. [¶ 0052]); and
triggering (S40) an event in response to determining that one of the future parameter values associated with a future position of the mobile device along the future movement path lies below a threshold value (In step 330, the mobile terminal loads a route planning application for planning (e.g., calculating) a route. For example, the route planning application may provide a user with directions from a start location (e.g., a current location) to a desired end location. The route planning application may provide text-based directions, generate visual directions (e.g., provide a map), provide Global Positioning System (GPS) based directions so as to provide contemporaneous directions, and the like. [¶ 0047] … the mobile terminal 600 may display a screen 610 on which a determined route is displayed overlaid on a map. … the mobile terminal 600 may also display on the screen 610 zones 640A, 640B, and 640C in which the signal strength is expected to be lower than a predefined threshold. The display of the zones 640A, 640B, and 640C alerts a user of nearby areas in which the signal strength of the mobile terminal 600 is expected to drop below the predefined threshold. [¶ 0074 illustrated in Fig. 6.] … The alert 750 may inform the user that the mobile terminal 700 is approaching the zone 740 in which the signal strength is less than the predefined threshold. [¶ 0078] … the alert 750 may allow selection from various actions which the mobile terminal 700 should perform before the mobile terminal 700 enters the zone 740. [¶ 0079] … If the user selects the more options button 760, the mobile terminal 700 may display an options window 770 on the screen. The options window 770 may display a list of options of actions which the mobile terminal 700 may take before entering the zone 740 or when the mobile terminal 700 is within the zone 740 depending on the configuration of the mobile terminal 700 (e.g., the route planning application) … The options window 770 may display a list of options of actions which the mobile terminal 700 may take before entering the zone 740 … the options window 770 may display a list of options of actions that includes making an emergency call 780A, transmitting draft communications 780B (e.g., texts, emails, and the like), inform upcoming calendar attendees 780C of the possibility that the mobile terminal 700 will be without service while the mobile terminal 700 is within the zone 740, informing a contact 780D … and performing a transmission to an external web application (e.g., transmitting to a social networking website of a status update, and the like). [¶ 0080])

Regarding Claim 15 (New), the combination of ZHOU discloses method according to claim 14.
ZHOU further discloses:
wherein the event comprises notifying a user of the mobile device that the future parameter value will fall below the threshold value (the mobile terminal 600 may display a screen 610 on which a determined route is displayed overlaid on a map. … the mobile terminal 600 may also display on the screen 610 zones 640A, 640B, and 640C in which the signal strength is expected to be lower than a predefined threshold. The display of the zones 640A, 640B, and 640C alerts a user of nearby areas in which the signal strength of the mobile terminal 600 is expected to drop below the predefined threshold. [¶ 0074 illustrated in Fig. 6.] … The alert 750 may inform the user that the mobile terminal 700 is approaching the zone 740 in which the signal strength is less than the predefined threshold. [¶ 0078]

Regarding Claim 16 (New), the combination of ZHOU discloses method according to claim 15.
ZHOU further discloses:
wherein the event comprises notifying the user of a time remaining before the future parameter value will fall below the threshold value (The alert 750 may inform the user that the mobile terminal 700 is approaching the zone 740 in which the signal strength is less than the predefined threshold. The alert 750 may inform the user of the distance which the mobile terminal 700 is from the zone 740. The alert 750 may inform the user of the estimated amount of time in which the mobile terminal 700 will enter the zone 740. [¶ 0078])

Regarding Claim 17 (New), the combination of ZHOU discloses method according to claim 14.
ZHOU further discloses:
wherein the event comprises sending a message indicative of the future parameter value falling below the threshold value to a route planning module that ascertains the future movement path of the mobile device (the predefined signal mapping may include a mapping of known or expected signal strengths to a geographical … the route planning application may generate a route and identify portions of the generated route over which the signal strength is lower (or expected to be lower) than a predefined signal strength threshold. The route planning application may also generate a route and identify the signal strength (or expected signal strength) over various portions (segments) of the generated route. [¶ 0052] … when the mobile terminal 700 enters a zone 740 in which the signal strength is less than the predefined threshold, mobile terminal 700 displays an alert 750 on the screen 710. … the alert 750 may be displayed when the mobile terminal 700 is approaching a zone 740 in which the signal strength is less than the predefined threshold (e.g., when the mobile terminal 700 is within a predefined distance from the zone 740). [0077]. The Examiner notes that: 1) it is interpreted that the event comprises at least one of the six options; and 2) consistent with e.g., ¶¶ 0049 and 0050 of the present published Specification, the route planning module is interpreted as a hardware/software/application/firmware component/element of the mobile device.)

Regarding Claim 18 (New), the combination of ZHOU discloses method according to claim 17.
ZHOU further discloses:
wherein the route planning module reroutes the future movement path in response to receiving the message in order to avoid the future position associated with the future parameter value falling below the threshold value (the mobile terminal may prompt the user for an indication as to whether the user prefers that the route planning application re-calculate (generate) another route over which the signal strength may not be expected to (e.g., is unlikely to) drop below the predefined signal strength threshold. [¶ 0055]. The Examiner notes that it is ambiguous as to whether the rerouting is automated or requires user intervention.)

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent Publication 2005/0220079 to ASOKAN.

Regarding Claim 7 (Currently Amended), ZHOU discloses the method according to claim 6.
While ZHOU further discloses (upon determining that the signal strength of the mobile terminal is low (e.g., lower than a predefined signal strength threshold), the mobile terminal alerts the user that the signal strength is low and queries the user whether the user wishes to take specific actions (e.g., before the signal strength is reduced to such an extent that the mobile terminal is able to perform communication with the network). … whether to transmit a draft communication (e.g., email, Short Message Service (SMS) message, and/or the like), whether to transmit a communication to a specific contact so as to inform that contact that the user may be out of reach due to lack of service. [¶ 0054], ZHOU does not explicitly disclose, or is not relied on to disclose:
wherein in response to receiving the third message the system service (270) indicates to third parties attempting to reach the user of the mobile device (200) that the user will be unavailable for a time period based on the future parameter values 

However, in the same field of endeavor, ASOKAN teaches:
wherein in response to receiving the third message the system service (270) indicates to third parties attempting to reach the user of the mobile device (200) that the user will be unavailable for a time period based on the future parameter values (the wireless terminal via, for example, a push-to-talk application that is running on the terminal, notifies the push-to-talk server that the push-to-talk session is to be temporarily suspended. This notification may be forwarded, for example, as either a text message or an e-mail message that is transmitted over the SMS data bearer. The message may include, for example, an identifier associated with the cellular telephone (e.g., a push-to-talk client ID), identification of the reason the push-to-talk session is being suspended, the expected interval of the suspension, etc. If other participants in the push-to-talk session attempt to communicate with the wireless terminal over the push-to-talk session during the period when the wireless terminal has suspended the session, the push-to-talk server may notify those participants that the wireless terminal is temporarily unavailable. [¶ 0038])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZHOU with that of ASOKAN for advantage where the packet-switched server may further notify one or more remote wireless terminals, servers and/or other devices regarding suspension of the packet-switched session. In this manner, uncertainty which may result from the abrupt termination of the packet-switched session and the possible waste of system resources in efforts to prematurely reestablish the call may be reduced and/or avoided altogether. (ASOKAN: ¶ 0036)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent Publication 2019/0346274 to VENKATRAMAN et al. (hereinafter “VENKATRAMAN”).

Regarding Claim 8 (Currently Amended), ZHOU discloses method according to claim 1.
While ZHOU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor VENKATRAMAN teaches: 

wherein the detecting of a future movement path comprises calculating a probability that the mobile device (200) will move along a potential future movement path at a specific future point in time, and wherein the method is terminated for the potential future movement path if the calculated probability is less than a threshold value (the route selection described in FIG. 2 may be performed by the device that will traverse the selected route or co-located with a device that will traverse the selected route, may be a remote device that is remote from the origin, destination or the route or it may be a combination of the two devices.  In any situation, the device that may traverse the route may have multiple route options available and have them available as fallback options in case there is a problem along the selected route.  For example, if the traffic is worse than expected then the device may use a fallback route or provide a prompt to the user to select a fallback route or prioritize which criteria are most important in the moment (i.e. minimize time to destination, safety, etc).  Similarly, this may be done if the reliability and/or uncertainty parameters are different from expected.  For example, if device determined the uncertainty on the route drops below an expected value or a threshold value then it may select a fallback route, prompt the user to select a different route or even request that the user take over control of the device or be in a position to potentially take over control of the device. [¶ 0050]. The Examiner notes, consistent with e.g., ¶ 0032 of the present published Specification, that: 1), it is interpreted that what is calculated is a probability that the mobile device is traveling/moving on a given path; 2) it is not interpreted that at a specific future point in time is a claim/requirement for movement to begin at a specific future point in time; and 3) with no explicit specific future point in time claimed or required, at a specific future point in time is interpreted as redundant as the phrase will move is, in and of itself, interpreted to be referencing any (non-specified) time in the future.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZHOU with that of VENKATRAMAN for advantage of determining a route to use from the plurality of routes based on an estimated localization uncertainty of each route and/or localization reliability of each route. (VENKATRAMAN ¶: 0005)

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent Publication 2017/0201856 to WILBER.

Regarding Claim 11 (Original), ZHOU discloses a mobile device (200) according to claim 10.
While ZHOU does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor WILBER teaches:
Vehicle (1) having a mobile device (200) according to claim 10 (When a device is carried in a vehicle while the software application in FIG. 1 measures and records acceleration values using a device's accelerometers, the peak, mean, median, and root mean squared acceleration values acceleration along each direction measured by the device as a function of location and velocity can be used to measure and quantify the smoothness of the road traveled by the vehicle. [¶ 0053])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZHOU with that of WILBER for advantage to provide a map of cellular signal strength data as a function of location that is available to a mobile device. (WILBER ¶: 0009)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of U.S. Patent 9026354 to PERSSON et al. (hereinafter “PERSSON”).

Regarding Claim 12 (New), ZHOU discloses a mobile device according to claim 1.
While ZHOU further discloses map data including the future movement path to the mobile device … determining that one of the future parameter values associated with a future position of the mobile device along the future movement path lies below a threshold value (In step 330, the mobile terminal loads a route planning application for planning (e.g., calculating) a route. For example, the route planning application may provide a user with directions from a start location (e.g., a current location) to a desired end location. The route planning application may provide text-based directions, generate visual directions (e.g., provide a map), provide Global Positioning System (GPS) based directions so as to provide contemporaneous directions, and the like. [¶ 0047] … the mobile terminal 600 may display a screen 610 on which a determined route is displayed overlaid on a map. … the mobile terminal 600 may also display on the screen 610 zones 640A, 640B, and 640C in which the signal strength is expected to be lower than a predefined threshold. The display of the zones 640A, 640B, and 640C alerts a user of nearby areas in which the signal strength of the mobile terminal 600 is expected to drop below the predefined threshold. [¶ 0074 illustrated in Fig. 6.] … If the user selects the more options button 760, the mobile terminal 700 may display an options window 770 on the screen. The options window 770 may display a list of options of actions which the mobile terminal 700 may take before entering the zone 740 or when the mobile terminal 700 is within the zone 740 depending on the configuration of the mobile terminal 700 (e.g., the route planning application). [¶ 0080]), . ZHOU does not disclose the “list of options of action” to include downloading maps, i.e., ZHOU does not explicitly disclose, or is not relied on to disclose:
wherein the event comprises downloading map data including the future movement path to the mobile device and wherein the triggering of the event comprises determining that one of the future parameter values associated with a future position of the mobile device along the future movement path lies below a threshold value.

However, in the same field of endeavor, PERSSON teaches:
wherein the event comprises downloading map data including the future movement path to the mobile device and wherein the triggering of the event comprises determining that one of the future parameter values associated with a future position of the mobile device along the future movement path lies below a threshold value (methods, systems, and computer-readable media for determining optimal locations at which it is suggested that a mobile device download portions of a map. The map corresponds to a route from an initial location to a destination location. … A navigation server … determines the optimal download locations based on … for instance, signal strength. … the mobile device is provided with this information and makes the determination as to the most efficient locations along the route at which it will download portions of the map. [Column 1 Lines 15 – 43] … a particular location along a route from an initial location to a destination location may be identified as being an efficient spot for the mobile device 210 to download the next portion of the map, such as from that spot to the next spot identified as being an efficient location. This particular spot may be efficient in that signal strength is known to be strong, [Column 4 Lines 22 – 50] … portions of a map may refer to an entire map covering a route from the initial location to the destination location, or may cover just a portion of that route. [Column 4 Lines 60 – 66] … Once a route is determined, the navigation server 312 communicates 324 a map request 326 to the storage 314. … Along with a request for a map or at least a portion of a map corresponding to the determined route, the navigation server 312 may also request certain other information that is used to determine download locations for the mobile device 310. … factors include a coverage map for a service provider associated with the mobile device 310, the type of wireless service provided to that service provider (e.g., 1G, 3G, 4G, WiFi), signal strength along the determined route. [Column 6 Lines 33 – 54] … In some embodiments, download locations are determined in real-time, such as after the location information is communicated to the navigation server 312 and once the navigation server 312 has retrieved a route map of the route between the initial location and destination location and other information used to determine the download locations. In these embodiments, coverage maps, maps showing signal strength, maps of roaming providers in different areas, maps showing high saturated areas at different times of the day, etc., may be overlaid over the route map to determine the best download locations on-the-fly. In other embodiment, however, the best download locations are predetermined, and as such, a map may still be overlaid onto the route map, but this overlaid map may illustrate the most desirable locations at which the mobile device should download portions of a map, instead of coverage information, signal strength information, saturation information, or the like. [Column 6 Line 66 – Column 7 Line 15] … Signal strength at various locations along the determined route may also be taken into consideration when determining the optimal download locations. Areas of poor and strong signal strength may be predetermined, or may be determined in real-time. …  The navigation server 312, if provided with the signal strength information, or the mobile device 310 itself may make the determination that the next portion of the map should be downloaded, as signal strength is weakening. [Column 7 Lines 33 - 52])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of ZHOU with that of PERSSON for advantage to methods, systems, and computer-readable media for determining optimal locations at which it is suggested that a mobile device download portions of a map. (PERSSON Column 1 Lines 15 - 18) … in not downloading the entire map at the beginning of the route, the mobile device 210 is not required to use such a large amount of its internal storage to download the entire map. (PERSSON: Column 4 Lines 60 – 66)

Regarding Claim 13 (New), the combination of ZHOU and PERSSON teaches a mobile device according to claim 12.
PERSSON further teaches:
wherein the future parameter value comprises signal strength and the map data is downloaded to the mobile device before the mobile devices reaches a position along the future movement path where the signal strength lies below the threshold value.

(Signal strength at various locations along the determined route may also be taken into consideration when determining the optimal download locations. Areas of poor and strong signal strength may be predetermined, or may be determined in real-time. For instance, in one embodiment, the signal strength associated with the mobile device 310 may be high, but may be decreasing. The navigation server 312, if provided with the signal strength information, or the mobile device 310 itself may make the determination that the next portion of the map should be downloaded, as signal strength is weakening. … This avoids the need to download a portion of a map when signal strength is low … or perhaps when the mobile device 310 is not receiving any signal at all. [Column 7 Lines 33 – 52])

Motivation to combine the teaching of ZHOU with that of PERSSON given in Claim 12 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644